SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

212
CA 10-01921
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


WILLIAM L. MCNAMARA, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

ANDREW MAGGITTI, DEFENDANT,
AND ANTHONY NICOSIA, DEFENDANT-APPELLANT.


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (RYON D. FLEMING OF COUNSEL),
FOR DEFENDANT-APPELLANT.

CAMPBELL & SHELTON LLP, EDEN (R. COLIN CAMPBELL OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

PELLETTER, MCKELVEY & PELLETTER, SILVER CREEK (JAMES J. PELLETTER OF
COUNSEL), FOR DEFENDANT.


     Appeal from an order of the Supreme Court, Chautauqua County
(James H. Dillon, J.), entered June 14, 2010 in a personal injury
action. The order denied the motion of defendant Anthony Nicosia for
summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on February 9, 2011, and filed in the
Chautauqua County Clerk’s Office on May 4, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court